Exhibit 10.85

AMENDED AND RESTATED ADMINISTRATION AGREEMENT

(GROUP I)

This AMENDED AND RESTATED ADMINISTRATION AGREEMENT (GROUP I), dated as of
March 9, 2010 (this “Agreement”), is by and among CENTRE POINT FUNDING, LLC
(f/k/a Budget Truck Funding, LLC), a special purpose limited liability company
established under the laws of Delaware (“CPF”), BUDGET TRUCK RENTAL LLC, a
Delaware limited liability company (“BTR”), as administrator (the
“Administrator”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a
national banking association, not in its individual capacity but solely as
Trustee (the “Trustee”) under that certain Amended and Restated Base Indenture,
dated as of March 9, 2010 (as amended, modified or supplemented from time to
time in accordance with the provisions thereof, the “Base Indenture”), between
CPF and the Trustee. This Agreement amends and restates that certain
Administration Agreement, dated as of May 11, 2006 (the “Existing Administration
Agreement”), among CPF, BTR and the Trustee.

WHEREAS, CPF has entered into the Series 2006-1 Related Documents (as defined in
that certain Amended and Restated Series 2006-1 Supplement to Amended and
Restated Base Indenture, dated as of March 9, 2010 (the “Series 2006-1
Supplement”), among CPF, BTR and the Trustee) to which it is a party in
connection with the issuance of the Rental Truck Asset Backed Notes, Series
2006-1 (the “Series 2006-1 Notes”), pursuant to the Base Indenture and the
Series 2006-1 Supplement;

WHEREAS, CPF may from time to time enter into additional Series Supplements and
other related documents in connection with the issuance of additional Series of
Notes that are each designated in the related Series Supplement as a “Group I
Series of Notes” (each such Series of Notes, together with the Series 2006-1
Notes, the “Group I Series of Notes”) pursuant to the Base Indenture and the
applicable Series Supplements thereto (such Series Supplements, together with
the Series 2006-1 Supplement, the “Group I Series Supplements”, and the Base
Indenture, together with all Group I Series Supplements thereto, the
“Indenture”);

WHEREAS, pursuant to the Series 2006-1 Related Documents and the Applicable
Related Documents entered into in connection with the issuance of additional
Group I Series of Notes (collectively, the “Group I Related Documents”), CPF is
required to perform certain duties in connection with the Group I Series of
Notes and the related Group Specific Collateral pledged therefor pursuant to the
Indenture (the “Group I Collateral”);

WHEREAS, CPF desires to have the Administrator perform certain of its respective
duties under the Group I Related Documents and provide such additional services
consistent with the terms of this Agreement and the Group I Related Documents as
CPF may from time to time request; and

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for CPF on the terms set forth
herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Definitions and Usage. Unless otherwise specified herein, capitalized terms
used herein (including the preamble and recitals hereto) shall have the meanings
assigned to such terms in the Indenture.

2. Duties of the Administrator. (a) Certain Duties with Respect to the
Indenture. The Administrator agrees to perform the following duties on behalf of
CPF under the Indenture with respect to each Group I Series of Notes:

(A) the preparation and delivery to the Trustee of written instructions with
respect to the investment of funds on deposit in any account specified in the
related Group I Series Supplement and the liquidation of such investments as
required or permitted pursuant to the provisions of such Group I Series
Supplement;

(B) the preparation and delivery to the Trustee of the Daily Report required to
be prepared pursuant to Section 4.1(a) of the Base Indenture, to the extent
related to (i) deposits in, and withdrawals from, the Collection Account with
respect to Group I Collateral and (ii) the Group I Collection Account;

(C) the delivery to the Trustee of copies of all reports, certificates,
information or other materials delivered to CPF under that certain Amended and
Restated Master Motor Vehicle Operating Lease Agreement (Group I), dated as of
March 9, 2010 (the “Group I CPF Lease”), among CPF, as lessor (the “Lessor”),
BTR, as lessee (the “Lessee”), and Avis Budget Car Rental, LLC (the
“Guarantor”), pursuant to Section 4.1(b) of the Base Indenture;

(D) the preparation and delivery to the Trustee and the Paying Agent of the
Monthly Certificate with respect to the Group I Series of Notes required to be
delivered pursuant to Section 4.1(c) of the Base Indenture;

(E) the preparation and delivery to the Paying Agent of the Monthly Noteholders’
Statement with respect to each Group I Series of Notes required to be delivered
pursuant to Section 4.1(d) of the Base Indenture;

(F) the preparation and delivery to the Trustee of the monthly Officer’s
Certificate with respect to the Collateral and the Group I Collateral pursuant
to Section 4.1(e) of the Base Indenture;

(G) the preparation and delivery to the Trustee of the quarterly Officer’s
Certificate pursuant to Section 4.1(f) of the Base Indenture;

(H) the preparation and delivery of any additional information regarding the
financial position, results of operations or business of the Lessee, the
Guarantor, the Administrator, or CPF as the Trustee may reasonably request, to
the extent that such information is available to CPF under the Group I Related
Documents or the Applicable

 

2



--------------------------------------------------------------------------------

Related Documents for any other Series of Notes, pursuant to Section 4.1(g) of
the Base Indenture;

(I) the preparation and delivery to the Trustee and the Paying Agent of written
instructions to make withdrawals and payments from the Collection Account (with
respect to amounts to be credited to the Group I Collection Account) and any
other accounts specified in any Group I Series Supplement (including the Group I
Collection Account), and to make drawings under any Enhancement, pursuant to
Section 4.1(h) of the Base Indenture and the provisions of any Group I Series
Supplement;

(J) the preparation of the Annual Noteholders’ Tax Statement with respect to
each Group I Series of Notes, pursuant to Section 4.2(b) of the Base Indenture;

(K) the delivery to any Noteholder of any Group I Series of Notes and to any
prospective purchaser of such Notes of the information required by Rule
144A(d)(4) of the Securities Act pursuant to Section 4.3 of the Base Indenture;

(L) the preparation and delivery to the Trustee of written instructions with
respect to the investment of amounts in the Collection Account (with respect to
amounts to be credited to the Group I Collection Account), the Group I
Collection Account and any other account with respect to any Group I Series of
Notes in accordance with the Collection Account Control Agreement or other
applicable account control agreement pursuant to Section 5.1(b) of the Base
Indenture;

(M) the preparation and delivery to the Trustee of written instructions to
establish and maintain the Group I Collection Account, any applicable Series
Accounts and/or administrative sub-accounts of the Collection Account pursuant
to Section 5.1(d) of the Base Indenture;

(N) the preparation and delivery to the Trustee of the notice of defaults
applicable to the Group I Series of Notes and the accompanying Officer’s
Certificate pursuant to Section 8.9 of the Base Indenture;

(O) the preparation and delivery to the Trustee of the notice of material
proceedings pursuant to Section 8.10 of the Base Indenture;

(P) the preparation and delivery to the Trustee of other information as the
Trustee may reasonably request pursuant to Section 8.11 of the Base Indenture;

(Q) the preparation and delivery to the Trustee, and filing of, all supplements,
amendments, financing statements, continuation statements, if any, instruments
of further assurance and other instruments necessary to protect the security
interests in the Collateral and the Group I Collateral pursuant to
Section 8.12(a) of the Base Indenture;

(R) the delivery to the Trustee of the Opinions of Counsel pursuant to
Section 9.3(b) of the Series 2006-1 Supplement;

 

3



--------------------------------------------------------------------------------

(S) the making of any required filings and the delivery to the Trustee of the
Officer’s Certificate, Opinion of Counsel and copies of such filings, in
connection with a change of location or legal name pursuant to Section 8.20 of
the Base Indenture;

(T) the arrangement for the prompt sale of each Group I CPF Truck returned to
CPF pursuant to Section 8.26 of the Base Indenture;

(U) the arrangement for the acquisition of additional Trucks intended to become
Group I CPF Trucks and corresponding notice to the Trustee pursuant to
Section 8.27 of the Base Indenture;

(V) the obtaining and maintenance of insurance coverage for the Group I CPF
Trucks and the provision for prior written notice to the Trustee of changes in,
or cancellation of, such insurance coverage pursuant to Section 8.28 of the Base
Indenture;

(W) the delivery to the Trustee of the written certification prepared by an
independent certified public accountant, the Officer’s Certificates and Opinions
of Counsel, if so required, relating to termination of the Indenture pursuant to
Section 11.1(b) of the Base Indenture;

(X) the delivery of the Opinion of Counsel, Officer’s Certificate and any
documentation required in connection with the amendments, modifications or
waivers of the Base Indenture or any Group I Series Supplement pursuant to
Section 12.1 of the Base Indenture;

(Y) the delivery of the Officer’s Certificate and/or the Opinion of Counsel to
the extent required in connection with the execution of a Supplement to the Base
Indenture pursuant to Section 12.5 of the Base Indenture; and

(Z) the preparation and delivery of the Officer’s Certificate to the extent
required in connection with an action by the Trustee under the Indenture
pursuant to Section 13.3 of the Base Indenture.

(b) Administrator to Act as Custodian of Certificates of Title. (i) To assure
uniform quality in the servicing of the Collateral and the Group I Collateral
and to reduce administrative costs, the Administrator hereby accepts the duty to
act as the agent of the Trustee as custodian of the Certificates of Title (the
“Group I Certificates of Title”) with respect to the Group I CPF Trucks,
including the obligations set forth in Section 18.3 of the Group I CPF Lease.
The Trustee may revoke such agency at any time, and upon such revocation the
Administrator shall promptly deliver all Group I Certificates of Title to the
Trustee.

(ii) On or prior to the Restatement Effective Date, the Administrator shall
deliver to the Trustee, the “Administrative Agent” under and as defined in each
Group I Series Supplement (each, an “Administrative Agent”) and each Enhancement
Provider, if any, with respect to the Group I Series of Notes a copy of its
written procedures and standards for handling and monitoring vehicle titles,
including procedures upon the acquisition and disposition of vehicles. The
Administrator shall comply with such procedures and standards in performing its
duties hereunder as custodian of the Group I Certificates of Title. The
Administrator, in its

 

4



--------------------------------------------------------------------------------

capacity as custodian, shall hold the Group I Certificates of Title on behalf of
the Trustee for the use and benefit of all present and future Group I Secured
Parties with an interest therein, and maintain such accurate and complete
records (either original execution documents or copies of such originally
executed documents shall be sufficient for such purposes), and computer systems
pertaining to each Group I Certificate of Title as shall enable the Trustee to
comply with this Agreement and the other Group I Related Documents. The
Administrator shall promptly report to the Trustee any material failure on its
part to hold the Group I Certificates of Title and maintain its records and
computer systems as herein provided and promptly take appropriate action to
remedy any such failure. The Administrator hereby consents to the inspection of
the Group I Certificates of Title from time to time by the Trustee or any
authorized representative of the Trustee and to the provisions relating to the
Administrator set forth in Section 7 of the Group I CPF Lease. Nothing herein
shall be deemed to require an initial review or any periodic review by the
Trustee of the Group I Certificates of Title. The Trustee shall not be liable
for the acts of the Administrator.

(iii) The Administrator shall notify the Trustee and each Enhancement Provider
with respect to the Group I Series of Notes, if any, of the initial location of
the Group I Certificates of Title and the related records and computer systems
maintained by the Administrator and shall notify the Trustee and each such
Enhancement Provider prior to any change in location of the Group I Certificates
of Title and such related records and computer systems.

(iv) Upon instruction from the Trustee, the Administrator shall release any
Group I Certificate of Title to the Trustee, at such place or places as the
Trustee may reasonably designate as soon as reasonably practicable; provided,
however, that upon the occurrence of an Amortization Event, a Liquidation Event
of Default with respect to the Group I Series of Notes or a Limited Liquidation
Event of Default with respect to any Group I Series of Notes and at the request
of the Trustee, the Administrator shall promptly deliver all Group I
Certificates of Title to the Trustee or its agent. In connection with any such
instruction of the Trustee, the Administrator may, in lieu of delivering any
original Group I Certificates of Title, deliver copies thereof stored on
microfiche, computer disk or on such other image storage or electronic media as
the Administrator shall maintain in accordance with its customary practices and
which is in a format acceptable to the Trustee; provided, however, that the
Administrator shall deliver to the Trustee the original Group I Certificates of
Title if the Trustee so instructs the Administrator. The Administrator shall not
be responsible for any loss occasioned by the failure of the Trustee, its agent
or its designee to return any Group I Certificate of Title or any delay in doing
so. All instructions from the Trustee shall be in writing and signed by a Trust
Officer, and the Administrator shall be deemed to have received proper
instructions with respect to the Group I Certificates of Title upon its receipt
of such written instruction. A certified copy of a by-law or of a resolution of
the Board of Directors of the Trustee shall constitute conclusive evidence of
the authority of any such Trust Officer to act and shall be considered in full
force and effect until receipt by the Administrator of written notice to the
contrary given by the Trustee.

(v) The Trustee hereby grants to the Administrator a power of attorney, with
full power of substitution to take any and all actions, solely for the following
limited purposes, in the name of the Trustee, (x) to note the Trustee as the
holder of a first Lien on the Group I Certificates of Title and/or otherwise
ensure that the first Lien shown on any and all Group I

 

5



--------------------------------------------------------------------------------

Certificates of Title is in the name of the Trustee and (y) to release the Lien
in the name of the Trustee or the Group I Nominee Lienholder on any Group I
Certificate of Title in connection with the sale or disposition of the related
Group I CPF Truck permitted pursuant to the provisions of the Group I Related
Documents. Nothing in this Agreement shall be construed as authorization from
the Trustee to the Administrator to release any Lien on the Group I Certificates
of Title except upon compliance with the Group I Related Documents. The Trustee
shall have the right to terminate such power of attorney (including the related
power granted pursuant to the following sentence) at any time by giving written
notice to such effect to the Administrator. To further evidence such power of
attorney, the Trustee agrees that upon request of the Administrator from time to
time it will execute a separate power of attorney substantially in the form of
Exhibit A hereto.

(c) Certain Duties with Respect to the Group I CPF Lease. The Administrator
agrees to perform its duties and certain duties on behalf of CPF under the Group
I CPF Lease, including, but not limited to the following:

(A) to promptly and duly execute, deliver, file and record all documents,
statements, filings and registrations, and take such further actions as may be
requested to establish, perfect and maintain the Lessor’s rights to and interest
in, and to perfect and maintain the Trustee’s first Lien in the name of the
Trustee or the Group I Nominee Lienholder on, the Group I CPF Trucks and the
Group I Certificates of Title therefor pursuant to Section 7 of the Group I CPF
Lease;

(B) to determine the Truck Special Damage Payments applicable to Group I CPF
Trucks at the time of their sale, return or other disposition in accordance with
the Group I Related Documents pursuant to Section 13.2(a) of the Group I CPF
Lease;

(C) to indicate on its computer records that the Trustee is the holder of a Lien
on each Group I CPF Truck leased under the Group I CPF Lease;

(D) to arrange for the prompt sale of a Group I CPF Truck and upon the sale of a
Group I CPF Truck, to request the Trustee to remove notation of its Lien (or, if
applicable, to cause any Group I Nominee Lienholder to remove notation of its
Lien) from the Group I Certificate of Title therefor pursuant to Section 2.6(a)
of the Group I CPF Lease;

(E) upon payment by the Lessee to the Lessor of the Termination Value of any
Group I CPF Truck that has become a Casualty or an Ineligible Truck, (i) to
cause title to such Group I CPF Truck to be transferred to the Lessee to
facilitate liquidation of such Group I CPF Truck by the Lessee and (ii) to
request the Trustee to remove notation of its Lien (or, if applicable, to cause
any Group I Nominee Lienholder to remove notation of its Lien) from the Group I
Certificate of Title for such Group I CPF Truck pursuant to Section 6.2 of the
Group I CPF Lease;

(F) to make requests for, and to provide a statement documenting any request
for, reimbursement or prepayment for costs identified therein pursuant to
Section 16.2 of the Group I CPF Lease;

 

6



--------------------------------------------------------------------------------

(G) to notify the Lessee of any claim made against it for which the Lessee or
the Lessor may be liable and, upon request by the Lessee, to contest or allow
the Lessee to contest such claim pursuant to Section 16.3 of the Group I CPF
Lease; and

(H) upon a Lease Event of Default, Liquidation Event of Default with respect to
the Group I Series of Notes or Limited Liquidation Event of Default with respect
to any Group I Series of Notes, to pursue and enforce the rights of CPF
thereunder pursuant to Section 18.3 of the Group I CPF Lease.

3. Shared Duties; Additional Duties; Additional Information. To the extent that
any of the Administrator’s duties hereunder relate to any matter which also is
within the scope of duties assigned to the administrator under the Applicable
Administration Agreement with respect to any Series of Notes in any other Group,
the Administrator shall consult and coordinate with the administrator under such
Applicable Administration Agreement in performing its duties hereunder. Subject
to Section 9 of this Agreement, and in accordance with the directions of any
party hereto, the Administrator shall administer, perform or supervise the
performance of such other activities in connection with the Collateral, the
Group I Collateral and the Group I Related Documents as are not covered by any
of the foregoing provisions and as are expressly requested by such party and are
reasonably within the capability of the Administrator. The Administrator shall
furnish to any party hereto from time to time such additional information
regarding the Collateral and the Group I Collateral as such party shall
reasonably request.

4. Records. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by any party hereto at any time
during normal business hours.

5. Compensation. As compensation for the performance of the Administrator’s
obligations under this Agreement and, as reimbursement for its expenses related
thereto, the Administrator shall be entitled to a fee payable monthly in the
amount of one-twelfth of the product of 0.50% and the Net Book Value of all
Group I CPF Trucks as of the first day of the applicable Related Month (the
“Monthly Administration Fee”); provided, however, that if an Amortization Event
with respect to any Group I Series of Notes shall have occurred and be
continuing, the Monthly Administration Fee will equal the greater of (A) the
amount of the Monthly Administration Fee calculated pursuant to the preceding
clause, and (B) the product of (x) $20.00 and (y) the number of Group I CPF
Trucks as of the first day of the applicable Related Month. The Monthly
Administration Fee shall be payable by CPF on each Distribution Date. In
addition, the Administrator shall also be entitled to the reasonable costs and
expenses of the Administrator incurred by it as a result of arranging for the
sale of any Group I CPF Truck returned by the Lessee to CPF and sold to third
parties; provided, however, that such costs and expenses shall be payable to the
Administrator by CPF only to the extent of any excess of the sale price received
by CPF for any such Group I CPF Truck over the Termination Value thereof.

6. Use of Subcontractors. The Administrator may contract with other Persons to
assist it in performing its duties under this Agreement, and any performance of
such duties by a Person identified to the Trustee in an Officer’s Certificate of
the Administrator shall be deemed to be action taken by the Administrator. Any
such contract shall not relieve the Administrator of its liability and
responsibility with respect to the duties to which such contract relates.

 

7



--------------------------------------------------------------------------------

7. Transactions with Affiliates. In carrying out the foregoing duties or any of
its other obligations under this Agreement, the Administrator may enter into
transactions or otherwise deal with any of its Affiliates; provided, however,
that the terms of any such transactions or dealings shall be in accordance with
any directions received from CPF and the Trustee and shall be, in the
Administrator’s opinion, no less favorable to the parties hereto than would be
available from unaffiliated parties.

8. Indemnification. The Administrator shall indemnify and hold harmless CPF, the
Trustee, the Noteholders of each Group I Series of Notes and their respective
directors, officers, agents and employees (collectively, the “Indemnified
Parties”) from and against any loss, liability, expense, damage or injury (a
“Loss”) suffered or sustained by reason of any acts, omissions or alleged acts
or omissions arising out of the activities of the Administrator pursuant to this
Agreement and the other Group I Related Documents, including but not limited to
any judgment, award, settlement, reasonable attorneys’ fees and other costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim; provided, however, that the Administrator shall not
indemnify any Indemnified Party if such acts, omissions or alleged acts or
omissions constitute bad faith, negligence or willful misconduct by such
Indemnified Party. The indemnity provided herein shall survive the termination
of this Agreement and the removal of the Administrator. In furtherance and not
in limitation of the foregoing, the Administrator shall indemnify and hold
harmless each of the Indemnified Parties from and against any Losses arising out
of or relating to:

(i) any failure by the Administrator to perform its duties, covenants and
obligations in accordance with the other provisions of this Agreement or any
other Group I Related Document to which it is a party;

(ii) the failure by the Administrator to comply with any applicable law, rule or
regulation with respect to its activities as Administrator hereunder; or

(iii) any representation or warranty made by the Administrator under or in
connection with any Group I Related Document or any report, certificate,
information or other material provided by the Administrator to the Trustee or
the Noteholders of any Group I Series of Notes (including, without limitation,
any Daily Report, Monthly Certificate or Monthly Noteholders’ Statement)
(collectively, the “Administrator Information”), which shall have been false,
incorrect or misleading in any material respect when made or deemed made.

9. Independence of the Administrator. Unless otherwise provided in the Group I
Related Documents, the Administrator shall be an independent contractor and
shall not be subject to the supervision of CPF or the Trustee with respect to
the manner in which it accomplishes the performance of its obligations
hereunder. Other than pursuant to Section 2(b) hereof, unless expressly
authorized by the Trustee, the Administrator shall have no authority to act for
or represent the Trustee in any way and shall not otherwise be deemed an agent
of the Trustee.

10. No Joint Venture. Nothing contained in this Agreement shall (i) constitute
the Administrator and any of CPF and the Trustee (or any other Person) as
members of any

 

8



--------------------------------------------------------------------------------

partnership, joint venture, association, syndicate, unincorporated business or
other separate entity, (ii) be construed to impose any liability as such on any
of them or (iii) be deemed to confer on any of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the others.

11. Other Activities of Administrator.

(a) Nothing herein shall prevent the Administrator or its Affiliates from
engaging in other businesses or, in its sole discretion, from acting in a
similar capacity as an administrator for any other person or entity even though
such person or entity may engage in business activities similar to those of the
parties hereto.

12. Term of Agreement; No Resignation; Removal.

(a) This Agreement shall continue in force until the termination of the
Indenture, the Group I CPF Lease, and the Group I Collection Account Control
Agreement, in accordance with their respective terms and the payment in full of
all obligations owing thereunder, upon which event this Agreement shall
automatically terminate. In the event that the Indenture terminates and all
obligations owing thereunder have been paid in full, CPF shall have all rights
of the Trustee under this Agreement.

(b) The Administrator shall not resign from the obligations and duties imposed
hereunder.

(c) Subject to Sections 12(d) and 12(e) of this Agreement, the Trustee may, and
at the written direction of the Requisite Group Investors with respect to the
Group I Series of Notes shall, remove the Administrator upon written notice of
termination from the Trustee to the Administrator if any of the following events
(each, an “Administrator Default”) shall occur:

(i) the Administrator shall default in the performance of any of its duties
under this Agreement or any Group I Related Document and, after notice of such
default, shall not cure such default within ten (10) days of the earlier of
receiving notice of or learning of such default (or, if such default cannot be
cured in such time, shall not give within ten (10) days such assurance of cure
as shall be reasonably satisfactory to CPF and the Trustee);

(ii) an Event of Bankruptcy occurs with respect to the Administrator;

(iii) any representation or warranty made by the Administrator under or in
connection with any Group I Related Document or any Administrator Information
shall have been false, incorrect or misleading in any material respect when made
or deemed made, and such representation or warranty shall continue to be
incorrect ten (10) days after the earlier of the Administrator’s receiving
notice or learning of such default; or

(iv) the Administrator shall fail to comply with any applicable law, rule or
regulation, which failure would have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

The Administrator agrees that if any Administrator Default shall occur, it shall
give written notice thereof to each other party hereto promptly after the
happening of such event, but in no event longer than seven (7) days thereafter.

(d) No removal of the Administrator pursuant to this Section 12 shall be
effective until (i) a successor Administrator acceptable to each Administrative
Agent and each Enhancement Provider with respect to each Group I Series of
Notes, if any, shall have been appointed by CPF and the Trustee and (ii) such
successor Administrator shall have agreed in writing to be bound by the terms of
this Agreement in the same manner as the Administrator is bound hereunder. CPF
shall provide written notice of any such removal to the Trustee and each such
Enhancement Provider, if any.

(e) The appointment of any successor Administrator shall be effective only upon
the consent of the Required Noteholders of each Group I Series of Notes
Outstanding.

13. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 12(a) or the removal of the
Administrator pursuant to Section 12(c), the Administrator shall be entitled to
be paid all fees and reimbursable expenses accruing to it to the date of such
termination or removal. The Administrator shall forthwith upon such termination
pursuant to Section 12(a) deliver to CPF all property and documents of or
relating to the Collateral and the Group I Collateral then in the custody of the
Administrator. In the event of the removal of the Administrator pursuant to
Section 12(c), the Administrator shall cooperate with CPF and the Trustee and
take all reasonable steps requested to assist CPF and the Trustee in making an
orderly transfer of the duties of the Administrator, including, without
limitation, delivering to a successor Administrator all property and documents
of or relating to the Collateral and the Group I Collateral then in the custody
of the retiring Administrator.

14. Notices. Any notice, report or other communication given hereunder shall be
in writing and addressed as follows:

 

  (a) If to CPF, to:

Centre Point Funding, LLC

6 Sylvan Way

Parsippany, NJ 07054

Attention:     Treasurer

Telephone:    (973) 496-7312

Fax:                 (973) 496-5852

 

10



--------------------------------------------------------------------------------

  (b) If to the Administrator, to:

Budget Truck Rental LLC

6 Sylvan Way

Parsippany, NJ 07054

Attention:      Treasurer

Telephone:    (973) 496-5285

Fax:                (973) 496-5852

 

  (c) If to the Trustee, to:

The Bank of New York Mellon Trust Company, N.A.

2 North LaSalle Street, Suite 1020

Chicago, IL 60602

Attention:      Corporate Trust/Structured Finance

Telephone:    (312) 827-8570

Fax:                 (312) 827-8562

or to such other address as any party shall have provided to the other parties
in writing. Any notice (i) given in person shall be deemed delivered on the date
of delivery of such notice, (ii) given by first class mail shall be deemed given
three (3) days after the date that such notice is mailed, (iii) delivered by
telex or telecopier shall be deemed given on the date of delivery of such
notice, and (iv) delivered by overnight air courier shall be deemed delivered
one Business Day after the date that such notice is delivered to such overnight
courier. Copies of all notices must be sent by first class mail promptly after
transmission by facsimile.

15. Amendments. This Agreement may be amended by a written amendment duly
executed and delivered by CPF, the Administrator and the Trustee with the
written consent of the Requisite Group Investors with respect to the Group I
Series of Notes, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of Noteholders of the Group I Series of Notes; provided,
however, that no such amendment may (i) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on the
Collateral or the Group I Collateral or distributions that are required to be
made for the benefit of the Noteholders of the Group I Series of Notes or
(ii) reduce the aforesaid percentage of the Noteholders of the Group I Series of
Notes that is required to consent to any such amendment, without the consent of
the Noteholders of all the Group I Series of Notes Outstanding. The Trustee
shall have no obligation to execute any amendment hereto which affects its
rights, duties and obligations.

16. Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
CPF, the Trustee and the Required Noteholders of each Group I Series of Notes
Outstanding. An assignment with such consent and satisfaction, if accepted by
the assignee, shall bind the assignee hereunder in the same manner as the
Administrator is bound hereunder. Notwithstanding the foregoing, this Agreement
may be assigned by the Administrator without the consent of CPF or the Trustee
to a corporation or other organization that is a successor (by merger,
consolidation or purchase of assets) to the Administrator; provided that such
successor organization executes and delivers to

 

11



--------------------------------------------------------------------------------

CPF or the Trustee an agreement in which such corporation or other organization
agrees to be bound hereunder by the terms of said assignment in the same manner
as the Administrator is bound hereunder. Subject to the foregoing, this
Agreement shall bind any successors or assigns of the parties hereto. Each of
the parties hereto acknowledges that CPF has pledged all of its rights under
this Agreement to the Trustee on behalf of the Group I Secured Parties pursuant
to the Indenture.

17. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

18. Headings. The Section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

19. Counterparts. This Agreement may be executed in counterparts, each of which
when so executed shall be an original, but all of which together shall
constitute but one and the same agreement.

20. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

21. Not Applicable to Budget Truck Rental LLC in Other Capacities. Nothing in
this Agreement shall affect any right or obligation Budget Truck Rental LLC may
have in any other capacity.

22. Nonpetition Covenant. The Administrator hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of all
of the Notes, it will not institute against, or join any other Person in
instituting against CPF any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceeding under the laws of the
United States or any state of the United States. The provisions of this
Section 22 shall survive the termination of this Agreement.

[Remainder of page intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

CENTRE POINT FUNDING, LLC By:   /s/ David B. Wyshner   Name:   David B. Wyshner
  Title:  

Executive Vice President, Chief

Financial Officer and Treasurer

   

 

BUDGET TRUCK RENTAL LLC By:   /s/ David B. Wyshner   Name:   David B. Wyshner  
Title:  

Executive Vice President, Chief

Financial Officer and Treasurer

   

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual capacity
but solely as Trustee By:   /s/ Sally R. Tokich   Name:   Sally R. Tokich  
Title:   Senior Associate



--------------------------------------------------------------------------------

Exhibit A

POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS, that THE BANK OF NEW YORK MELLON TRUST COMPANY,
N.A., as trustee, does hereby make, constitute and appoint Budget Truck Rental
LLC (“BTR”), acting through any of its “District Managers”, “City Managers”,
“Director - Field Administration”, “Fleet Managers”, “Turn-back Managers”,
“Fleet Administration Supervisors” or “Fleet Administrators” as its true and
lawful attorney-in-fact for it and in its name, place and stead, for the special
and limited purpose of (1) recording liens in favor of The Bank of New York
Mellon Trust Company, N.A., as trustee, on the certificate of title on any motor
vehicle, (2) executing such other documents as are necessary in order to record
liens on such motor vehicles in favor of The Bank of New York Mellon Trust
Company, N.A., as trustee, (3) receiving (by mail or in person) and retaining in
trust for, and on behalf of, The Bank of New York Mellon Trust Company, N.A., as
trustee, the certificate of title and other registration documentation relating
to such motor vehicles, (4) designating c/o BTR and BTR’s address as the mailing
address of The Bank of New York Mellon Trust Company, N.A., as trustee, for all
documentation relating to the title and registration of such motor vehicles,
(5) applying for duplicate certificates of title indicating the lien of The Bank
of New York Mellon Trust Company, N.A., as trustee, where original certificates
of title have been lost or destroyed and (6) upon the sale of any such motor
vehicle in accordance with the terms and conditions of the Group I Related
Documents (as defined in that certain Amended and Restated Administration
Agreement (Group I), dated as of March 9, 2010, by and among Centre Point
Funding, LLC, BTR, and The Bank of New York Mellon Trust Company, N.A.),
releasing the lien of The Bank of New York Mellon Trust Company, N.A. on such
motor vehicle by executing any documents required in connection therewith.

The powers and authority granted hereunder shall, unless sooner terminated,
revoked or extended, cease five years from the date of execution as set forth
below.

[Signature page follows.]



--------------------------------------------------------------------------------

Exhibit A

IN WITNESS WHEREOF, THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee,
has caused this instrument to be executed on its behalf by its duly authorized
officer this 9th day of March, 2010.

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:       Name:    
Title:  

State of             )

County of             )

Subscribed and sworn before me, a notary public, in and for said county and
state, this 9th day of March, 2010.

 

  Notary Public